Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This office action is in response to the application filed on or reply to the remarks of  8/31/2020. The instant application has claims 1-7 pending. The system and medium for detecting the abnormal behavior of IoT device. There a total of 7 claims.

Allowable Subject Matter
Claims 2-3, 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawing filed on 8/31/2020 has been accepted and in compliance of 37 CFR 1.83 & 37 CFR 1.84.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Regarding claim 4, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Although the claim mentions only “as” not “such as” it can be interpreted to means an example of packet characteristics but limited to device identification information, thus the metes and bounds of the claim is not defined. 

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5 recites “an transmitting an device name …to user as candidate device name to user and receive a device name specified by the user…. as device name”. The language is somewhat confusing and redundant, an better choice of words can clearly explain the feature.

Claim 6 and 7 recites the limitation "the analysis step" in third limitation.  There is insufficient antecedent basis for this limitation in the claim. Although the analyzing is mentioned in previous limitation, it is unclear whether that what it is referring to, as “analysis step” is not mentioned.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4,  6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub 2016/0173495 to Joo in view of An Automata Based Intrusion Detection Method for Internet of Things to Fu.

Regarding claim 1, 6, 7,  Joo discloses A communication control apparatus comprising: a memory; and processing circuitry coupled to the memory and configured to: collect communication performed with a device connected to a subordinate network, and controls communication performed by the device based on a first control condition(Fig. 1 item 114 & 122& 120 & Par.0062, collection unit) ; analyze the communication collected by the ollecting to extract device identification information indicating characteristics of the communication performed by the device, and specifies a device name of the device and the first control condition corresponding to a normal communication range extracted from the device identification information, based on the device identification information(Fig. 1 item 116, the normal behavior is identified & Par. 0034-0035, the terminal is registered with MAC address information and unique ID information encrypted session is used for communication). 

But Joo does not disclose the transmitting shared information to outside of subordinate network.  
In the same field of endeavor as the claimed invention, Fu discloses  transmit at least part of first shared information in which the device name and the first control condition specified by the analyzing and the device identification information are associated with each other, to an outside of the subordinate network( Fig. 5 item IoT Network & IDS event Analyzer & Normal Action Library & Abnormal Action Library & 3.2.4 Response Unit, report being sent to management station).


It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify  Joo invention to incorporate transmitting shared information to outside of subordinate network for the advantage of  present an GUI of automate the flows and detect intrusions as taught in Fu 1. Introduction.


Regarding claim 4. the combined method/system/medium of Joo and Fu, Joo discloses The communication control apparatus according to laim 1, wherein the analyzing extracts at least one of: an open port; a communication destination; traffic; a communication protocol; a communication frequency; a communication packet size; and payload characteristics, of the device, as the device identification information(Par. 0043, the terminal message includes MAC address & Par. 0035).
	Conclusion	

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

IoTGuard: Scalable and Agile Safeguards  for Internet of Things to Park which discloses the IoT devices being identified as malicious based on abnormal traffic.

Whitelists Based Multiple Filtering Techniques in SCADA Sensor Networks to Kang which discloses the SCADA sensor networks being detected fro illegitimate packets.

KR101750760 to Nam, which discloses the IoT network with normal and abnormal behaviors being detected.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool, i.e. Microsoft Teams. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at https://www.uspto.gov/interviewpractice.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Venkat Perungavoor whose telephone number is (571)272-7213.  The examiner can normally be reached on Monday-Friday, 9:00 AM- 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VENKAT PERUNGAVOOR/Primary Examiner, Art Unit 2492                                                                                                                                                                                                        Email: venkatanarayan.perungavoor@uspto.gov